      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MARIA ISABEL RIVERA, Individually           §
and as Personal Representative of the       §
Estate of JOEL RIVERA DELEON;               §
CIPRIANO RIVERA; JESUS RIVERA;              §
CARLOS RIVERA, LUCERO RIVERA;               §
JOEL RIVERA; and EFREN RIVERA,              §
                                            §
             Plaintiffs,                    §
                                            §   CIVIL ACTION NO. _______________
VS.                                         §
                                            §
SCHNEIDER E&C COMPANY, INC.,                §
                                            §
             Defendant.                     §

                           PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      NOW COME Plaintiffs, Maria Isabel Rivera, Individually and as Personal

Representative of the Estate of Joel Rivera DeLeon, Cipriano Rivera, Jesus Rivera,

Carlos Rivera, Lucero Rivera, Joel Rivera, and Efren Rivera, complaining of

SCHNEIDER E&C COMPANY, INC., (“hereinafter referred to as “Schneider”) and for

causes of action would respectfully show the following:

                                   I. THE PARTIES
A.    PLAINTIFFS
      1.1    Plaintiff, MARIA ISABEL RIVERA, is a citizen of the United States and a
resident of Pharr, Hidalgo County, Texas. Maria Isabel Rivera is the lawful wife of Joel
Rivera DeLeon, and brings the wrongful death suit in her Individual capacity and as
Representative of the Estate of JOEL RIVERA DELEON, Deceased.
      1.2.   Plaintiffs, CIPRIANO RIVERA, JESUS RIVERA, CARLOS RIVERA,
LUCERO RIVERA, JOEL RIVERA, and EFREN RIVERA are the adult biological sons
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 2 of 9




and daughter of Joel Rivera DeLeon, Deceased, and they bring suit in their individual
capacities.

B.     DEFENDANT
       1.3      Defendant, SCHNEIDER E&C COMPANY, INC. (“Schneider”) is a

Florida Corporation. Schneider has its principal place of business in Florida. Service of
process will be made upon Schneider's registered agent, Corporation Service Company
d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th St., Suite 620, Austin,

Texas 78701-3218.


                              II. JURISDICTION & VENUE
       2.1      Venue is proper in this District because all or a substantial part of the
events or omissions giving rise to the claim occurred within the boundaries of the
Southern District of Texas.      Diversity jurisdiction exists in that the Plaintiffs are
residents of Texas and Defendant Schneider is a Corporation headquartered in the State

of Florida.      The amount in controversy exceeds seventy-five thousand dollars
($75,000.00).


                                        III. FACTS
       3.1      Joel Rivera DeLeon was killed on August 21, 2020 aboard the Waymond L.
Boyd in a fire that engulfed the vessel. At the time of the fire, the crew of the vessel was
conducting dredging operations in accordance with dredging plans designed and
engineered by Schneider. At approximately 8 a.m., a pipeline was breached during the
dredging operations leading to a catastrophic fire that engulfed the vessel and took the
life of Mr. Rivera.
       3.2      Defendant Schneider is a marine structural design firm. Schneider was
the engineering company that prepared, designed and engineered the EPIC Marine
Terminal Dredging Construction Plans for the EPIC Terminal project, dated June 23,


                                           Page 2
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 3 of 9




2020. The plans prepared, designed, and engineered by Schneider failed to identify,
guard and warn against the potential striking of underground and/or underwater

pipelines including the pipeline that was breached leading to the fire.


   IV. NEGLIGENCE OF SCHNEIDER E&C COMPANY, INC. (“SCHNEIDER”)

      4.1    Plaintiffs assert and allege at the time of the incident made the basis of this

suit that Defendant, Schneider was guilty of various acts and/or omissions which

constituted negligence, including, but in no way limited to, the following, each of which

singularly or in combination with others, was a proximate cause of the occurrence in

question:

      a.     failed to design a dredge plan against striking underground and/or
             underwater pipelines;

      b.     failed to guard against the potential for striking underground and/or
             underwater pipelines;

      c.     failed to warn against the potential for striking underground and/or
             underwater pipelines;

      d.     failed to identify underground and/or underwater pipelines that were
             located in the vicinity of the dredging area;

      e.     failed to manage the dredging operations during the dredging that was
             being conducted pursuant to its engineered plans; and

      f.     failed to provide a competent engineer to properly and safely engineer the
             dredging plans.

      4.2    Each and all of the above foregoing acts or omissions and/or commissions

constituted negligence. To the extent these acts of negligence and gross negligence

arose out of the provision of professional services by a licensed or registered

professional, they are identified and described in a Certificate of Merit prepared by

Gregg S. Perkin, P.E., attached hereto as Exhibit A. Given that discovery is in its

infancy, Mr. Perkin reserves the right to amend and supplement his opinions as


                                          Page 3
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 4 of 9



additional evidence becomes available.

                                      V. DAMAGES
         5.1   Nearly all the elements of damages for personal injury and wrongful
death are unliquidated and thus not subject to precise computation. Plaintiffs seek to
recover damages in amounts that the jury finds the evidence supports and that the jury
finds to be appropriate under all the circumstances, which Plaintiffs now plead as well
in excess of Ten Million Dollars.
A.       JOEL RIVERA DELEON SURVIVAL DAMAGES

         5.2   As a result of the incident in question, Joel Rivera DeLeon sustained
excruciating pain, horror, mental anguish, and terror associated with the knowledge of
his impending death and the devastation of leaving his wife a widow and his children
without a father. Joel Rivera DeLeon’s estate is entitled to recover for his mental
anguish, physical pain, and necessary funeral bills and expenses, for which recovery is
sought herein in an amount far in excess of the minimal jurisdictional limits of this
Court.

B.       WRONGFUL DEATH              DAMAGES        OF    MARIA      ISABEL     RIVERA
         (SURVIVING SPOUSE)

         5.3   Decedent, Joel Rivera DeLeon, was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy of many years. During his

lifetime, the decedent was a good, caring husband who gave comfort and

companionship to his family. In all reasonable probability, he would have continued to

do so for the remainder of his natural life.

         5.4   As a result of the death of Joel Rivera DeLeon, his surviving wife, Maria

Isabel Rivera, has suffered damages in the past and in the future, including pecuniary

damages, mental anguish, loss of companionship, loss of consortium, loss of society,

and loss of inheritance, for which damages are sought under the Texas Wrongful Death



                                           Page 4
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 5 of 9



Act and Texas Survival Act in an amount far in excess of the minimal jurisdictional

limits of this Court and of the minimum $75,000.00 jurisdictional limits of the federal

courts.

C.        WRONGFUL DEATH DAMAGES OF CIPRIANO RIVERA

          5.5   Decedent, Joel Rivera DeLeon was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy based on the life expectancy of

many years. During his lifetime, the decedent was a good, caring father who gave

comfort and companionship to his family. In all reasonable probability, he would have

continued to do so for the remainder of his natural life.

          5.6   As a result of the death of Joel Rivera DeLeon, his surviving biological

son, Cipriano Rivera, has suffered damages in the past and in the future, including

pecuniary damages, mental anguish, loss of companionship, loss of consortium, and

loss of inheritance, for which damages are sought under the Texas Wrongful Death Act

and Texas Survival Act in an amount far in excess of the minimal jurisdictional limits of

this Court and of the minimum $75,000.00 jurisdictional limits of the federal courts.

D.        WRONGFUL DEATH DAMAGES OF JESUS RIVERA

          5.7   Decedent, Joel Rivera DeLeon was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy based on the life expectancy of

many years. During his lifetime, the decedent was a good, caring father who gave

comfort and companionship to his family. In all reasonable probability, he would have

continued to do so for the remainder of his natural life.

          5.8   As a result of the death of Joel Rivera DeLeon, his surviving biological

son, Jesus Rivera, has suffered damages in the past and in the future, including

pecuniary damages, mental anguish, loss of companionship, loss of consortium, and

loss of inheritance, for which damages are sought under the Texas Wrongful Death Act

                                           Page 5
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 6 of 9



and Texas Survival Act in an amount far in excess of the minimal jurisdictional limits of

this Court and of the minimum $75,000.00 jurisdictional limits of the federal courts.

E.     WRONGFUL DEATH DAMAGES OF CARLOS RIVERA

       5.9    Decedent, Joel Rivera DeLeon was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy based on the life expectancy of

many years. During his lifetime, the decedent was a good, caring father who gave

comfort and companionship to his family. In all reasonable probability, he would have

continued to do so for the remainder of his natural life.

       5.10   As a result of the death of Joel Rivera DeLeon, his surviving biological

son, Carlos Rivera, has suffered damages in the past and in the future, including

pecuniary damages, mental anguish, loss of companionship, loss of consortium, and

loss of inheritance, for which damages are sought under the Texas Wrongful Death Act

and Texas Survival Act in an amount far in excess of the minimal jurisdictional limits of

this Court and of the minimum $75,000.00 jurisdictional limits of the federal courts.

F.     WRONGFUL DEATH DAMAGES OF LUCERO RIVERA

       5.11   Decedent, Joel Rivera DeLeon was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy based on the life expectancy of

many years. During his lifetime, the decedent was a good, caring father who gave

comfort and companionship to his family. In all reasonable probability, he would have

continued to do so for the remainder of his natural life.

       5.12   As a result of the death of Joel Rivera DeLeon, his surviving biological

daughter, Lucero Rivera, has suffered damages in the past and in the future, including

pecuniary damages, mental anguish, loss of companionship, loss of consortium, and

loss of inheritance, for which damages are sought under the Texas Wrongful Death Act



                                           Page 6
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 7 of 9



and Texas Survival Act in an amount far in excess of the minimal jurisdictional limits of

this Court and of the minimum $75,000.00 jurisdictional limits of the federal courts.

G.     WRONGFUL DEATH DAMAGES OF JOEL RIVERA

       5.13   Decedent, Joel Rivera DeLeon was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy based on the life expectancy of

many years. During his lifetime, the decedent was a good, caring father who gave

comfort and companionship to his family. In all reasonable probability, he would have

continued to do so for the remainder of his natural life.

       5.14   As a result of the death of Joel Rivera DeLeon, his surviving biological

son, Joel Rivera, has suffered damages in the past and in the future, including pecuniary

damages, mental anguish, loss of companionship, loss of consortium, and loss of

inheritance, for which damages are sought under the Texas Wrongful Death Act and

Texas Survival Act in an amount far in excess of the minimal jurisdictional limits of this

Court and of the minimum $75,000.00 jurisdictional limits of the federal courts.

H.     WRONGFUL DEATH DAMAGES OF EFREN RIVERA

       5.15   Decedent, Joel Rivera DeLeon was 62 years of age at the time of his death.

He was in good health with a reasonable life expectancy based on the life expectancy of

many years. During his lifetime, the decedent was a good, caring father who gave

comfort and companionship to his family. In all reasonable probability, he would have

continued to do so for the remainder of his natural life.

       5.16   As a result of the death of Joel Rivera DeLeon, his surviving biological

son, Efren Rivera, has suffered damages in the past and in the future, including

pecuniary damages, mental anguish, loss of companionship, loss of consortium, and

loss of inheritance, for which damages are sought under the Texas Wrongful Death Act



                                           Page 7
       Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 8 of 9



and Texas Survival Act in an amount far in excess of the minimal jurisdictional limits of

this Court and of the minimum $75,000.00 jurisdictional limits of the federal courts.

I.     EXEMPLARY DAMAGES

       5.17   As a result of Defendants’ gross neglect and malice, Plaintiffs seek

exemplary damages against these Defendants in an amount equal to 25% of Defendants’

net worth.


              VI. PRE-JUDGMENT AND POST-JUDGMENT INTEREST

       6.1    Plaintiffs seek pre-judgment and post-judgment interest as allowed by

law.

                                    VII. JURY DEMAND

       7.1    Plaintiffs request a trial by jury for all issues of fact. A jury fee has been

paid timely and properly.

                                      VIII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant be cited

to appear and answer herein, that this cause be set down for trial before a jury, and that

Plaintiffs recover judgment of and from the Defendant for their actual and exemplary

damages, jointly and severally, in such amount as the evidence may show and the jury

may determine to be proper, together with the pre-judgment interest, post-judgment

interest, costs of suit, and such other and further relief to which they may show

themselves to be justly entitled.




                                           Page 8
      Case 2:21-cv-00060 Document 1 Filed on 03/29/21 in TXSD Page 9 of 9



                                              Respectfully submitted,

                                              /s/ David L. Rumley_______
                                              David L. Rumley
                                              State Bar No. 00791581
                                              Federal I.D. No. 18120
                                              drumley@wigrum.com

                                              ATTORNEY-IN-CHARGE


OF COUNSEL:

WIGINGTON RUMLEY DUNN & BLAIR, L.L.P.
123 North Carrizo Street
Corpus Christi, Texas 78401
Telephone: (361) 885-7500
Facsimile:  (361) 885-0487

AND

J. Javier Gutierrez
State Bar No. 24045997
Federal I.D. No. 626005
javier@gutierrezlawfirm.com
THE GUTIERREZ LAW FIRM, INC.
5959 West Loop South, Suite 500
Bellaire, Texas 77401
Telephone: (713) 588-3300
Facsimile:     (361) 664-7245

AND

Baldemar F. Gutierrez
State Bar No. 08640500
Federal I.D. No. 5910
balde@gutierrezlawfirm.com
THE GUTIERREZ LAW FIRM, INC.
700 East Third Street
Alice, Texas 78332
Telephone: (361) 664-7377
Facsimile:    (361) 664-7245

ATTORNEYS FOR PLAINTIFFS




                                     Page 9
